Name: Commission Regulation (EEC) No 110/93 of 22 January 1993 amending Regulation (EEC) No 2729/81 laying down special rules implemening the system of import and export licences and the advance fixing of refunds in respect of milk and milk products
 Type: Regulation
 Subject Matter: tariff policy;  processed agricultural produce;  trade policy
 Date Published: nan

 No L 15/14 Official Journal of the European Communities 23 . 1 . 93 COMMISSION REGULATION (EEC) No 110/93 of 22 January 1993 amending Regulation (EEC) No 2729/81 laying down special rules implementing the system of import and export licences and the advance fixing of refunds in respect of milk and milk products HAS ADOPTED THIS REGULATION : Article 1 Annex II to Regulation (EEC) No 2729/81 is replaced by the Annex to this Regulation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 July 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 2071 /92 (2), and in particular Articles 13 (3) and 17 (4) thereof, Whereas Annex II to Commission Regulation (EEC) No 2729/81 of 14 September 1981 (3), as last amended by Regulation (EEC) No 3063/92 (4), lays down the maximum terms of validity of export licences with advance fixing of the refund ; whereas the situation on the market, in particular for skimmed milk powder, makes it necessary to reduce the maximum term of validity of licences for such products in order for the trend in exports over shorter periods ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. II shall apply to licences applied for after the date of its entry into force. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 January 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 13 . (2) OJ No L 215, 30. 7. 1992, p. 64. (3) OJ No L 272, 26. 9 . 1981 , p. 19 . (4) OJ No L 308, 24. 10 . 1992, p . 15. 23. 1 . 93 Official Journal of the European Communities No L 15/15 ANNEX ANNEX II Term of validity of export licences with advance fixing of the refund Term _KT ,  . . Compulsory, .... CN code Description . . r .of validity r destination (') (a) Until the end of the 0406 Cheese and curd Zone E and Canada fourth month follo ­ wing that of issue of the licence (b) Until the end of 0402 10 Milk and cream, concentrated or  the third month containing added sugar or other sweete ­ following that of ning matter : issue of the licence  jn pOW(jer) granuies or other solid forms, of a fat content, by weight, not exceeding 1,5 % 0405 00 Butter and other fats and oils derived  from milk (c) Until the end of the sixth month follo ­ wing that of issue of the licence The products listed in Article 1 of Regulation (EEC) No 804/68 excepting those listed in point (a) and intended for export to the destinations in point (a), and those in (b) (') See Article 1 1 (3). However, where Annex I excludes advance fixing of the refund on certain products and destinations, the issue of an export licence for such products makes it compulsory to export to a destination other than that indicated in Annex I.'